Dissenting Opinion by
Price, J.:
In dissenting, I do not wish to belabor the much cited principles of law already discussed by the majority. Obviously appellant is fit in every way to raise this child. Were it otherwise, the welfare of the two daughters whose custody has been given to appellant would be of concern, although that issue is not directly involved in this appeal. However, a review of this record, to my view, produces an absolute stalemate in weighing the best interests of this child between the contesting parents.
It is in just such a situation that the tender years doctrine and the whole family doctrine should be accorded their greatest weight. Against these doctrines is this child’s expressed preference to remain with his father. At the age of 9 years, based on this record, such preference does not override these very strong policy doctrines that have developed through the many cases on the subject of child custody.
I would, therefore, reverse.